DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is responsive to the Pre-appeal Brief filed on 7/5/22.    
Claim(s) 1-4, 6-12, 14-20 is/are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang, U.S. Patent/Pub. No. 2021/0004704 A1 in view of Venkateshwara, U.S. Patent/Pub. No. 2013/0067449 A1.
As to claim 1, Dang teaches a method of data analysis in a network, comprising:	
receiving one or more rules for anomaly detection (Dang, page 8, paragraph 73; i.e., [0073] When no specialized metrics configuration rules are present, default anomaly detection actions are used (block 406). However, when specialized metrics configuration rules related to anomaly detection actions are present, the specialized anomaly detection action that is specified for the particular metric data is used);
receiving metric data of one or more services (Dang, page 6, paragraph 54; i.e., [0054] The external sources provide timeseries data, which may indicate metrics for services, devices, and operations (e.g., the Cis of FIG. 1));
collecting, from one or more sources in the network, context data related to the metric data, wherein the context data comprises:
topology information indicating a connection between a given service of the one or more services and device or an additional service in the network (Dang, figure 4-5; page 6, paragraph 53-54; i.e., [0053] With the preceding in mind, FIG. 4 is a block diagram illustrating an embodiment in which a virtual server 230 supports and enables the client instance 102, according to one or more disclosed embodiments. The cloud-based platform 16 is connected to a client device 20 via the network 14 to provide a user interface to network applications executing within the client instance 102 (e.g., via a web browser running on the client device 20.  Cloud provider infrastructures are generally configured to support a plurality of end-user devices, such as client device(s) 20, concurrently, wherein each end-user device is in communication with the single client instance 102 {according to the definition in the Application’s Specification (paragraph 12) topology information, e.g., indicating connections and hierarchical relationships between services and devices in the network}); and 
determining a baseline for the metric data (Dang, page 8, paragraph 82; i.e., [0082] Another action that may be provided is a "bounds" action option, 472 which, when applied to particular metric data, may generate statistical upper and lower bounds for the particular metric data, while refraining from further anomaly
reporting [Detail Description, paragraph 13; baseline represent upper bound and/or lower bound]);
detecting an anomaly with respect to the given service based on analysis of the metric data in view of the baseline for the metric data and the one or more rules for anomaly detection (Dang, page 9, paragraph 88; i.e., [0088] the GUI 540 provides anomaly scores 542 (along with metric data 502, upper bounds 522, and lower bounds 524. While anomaly scores 542 are generated, the anomaly scores 542 do not result in anomaly alerts or IT alerts);
associating the anomaly with the context data (Dang, page 9, paragraph 88 & 94; i.e., [0088] the GUI 540 provides anomaly scores 542 (along with metric data 502, upper bounds 522, and lower bounds 524. While anomaly scores 542 are generated, the anomaly scores 542 do not result in anomaly alerts or IT alerts; [0094] The node field 622 provides an indication of nodes associated with the IT alert and the metric name field 624 provides an indication of a metric name associated with the IT alert);
determining a score for the anomaly based on the analysis (Dang, page 9, paragraph 88; i.e., [0088] the GUI 540 provides anomaly scores 542 (along with metric data 502, upper bounds 522, and lower bounds 524. While anomaly scores 542 are generated, the anomaly scores 542 do not result in anomaly alerts or IT alerts);
determining that a notification should be generated based on the score for the anomaly (Dang, figure 12; page 9, paragraph 89 & 93; i.e., [0089] FIG. 12 illustrates a GUI 560 that illustrates an output for metric data associated with an "anomaly alerts" anomaly detection action option 476, in accordance with aspects of the present disclosure. The GUI 560 is an anomaly alert GUI that provides a list 562 of anomaly alerts generated by the system. The number field 564 provides a unique identifier for the generated anomaly alert. The severity field 566 illustrates a level of severity of the anomaly, as may be identified by the magnitude of the anomaly score); and
providing the notification to a user interface for display, wherein the notification comprises:
an indication of the anomaly (Dang, figure 12; page 9, paragraph 93; i.e., [0093] The GUI 600 provides a list of IT alerts, which are escalated alerts that provide an indication of events that may need the attention of IT personnel. The IT alert data that is provided may have some overlap with the anomaly alerts. For example, the number field 602 may provide a unique identifier for the IT alert, the severity field 604 may provide a severity associated with the IT alert, the state field 606 may provide a state of the IT alert).
But Dang failed to teach the claim limitation wherein metadata indicating software version or a capability related to the given service; providing the notification to a user interface for display, wherein the notification comprises:  the context data.
However, Venkateshwara teaches the limitation wherein metadata indicating software version or a capability related to the given service (Venkateshwara, page 9, paragraph 45; page 10, paragraph 47; i.e., [0047] Conversely, when a user 120 deploys a new application 102, a new application version 108, or a new application variant 110, the device 114 may notify other users 120 of the device 114 of the availability or updating of the application 102. Moreover,  respective users 120 may select a particular application version 108 and/or application variant 110. When a user 120 requests to invoke the application 102, the device 114 may identify the selected application version 108 and/or application variant 110 for invocation. Additionally, when the device 114 determines that an application version 108 and/or application variant); providing the notification to a user interface for display, wherein the notification comprises:  the context data (Venkateshwara, page 9, paragraph 45; page 10, paragraph 47; i.e., [0045] As a first example, an application server 104 may automatically notify a device 114 to which an application 102 been deployed of the availability of new application versions 108 and/or application variants 110. Alternatively, the device 114 may notify a user 120 of such availability, indicate the semantic differences (e.g., new features or performance improvements) and/or technical differences (e.g., changed files and resource utilization) between the new application version 108 and/or application variant {according to the definition in the Application’s Specification (paragraph 61) context data 412, which indicates a device type, a device name, an entity type (e.g., type of service to which the anomaly relates), an entity name, and other types of context information related to an anomaly}).
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify Dang to substitute promptly the availability of the application from Venkateshwara for provision of a correct application version and/or application variant for the device (Venkateshwara, page 1, paragraph 1).
As to claim 2, Dang-Venkateshwara teaches the method as recited in claim 1, wherein determining the baseline for the metric data comprises determining an upper bound and a lower bound based on a first subset of the metric data (Dang, page 8, paragraph 82; i.e., [0082] Another action that may be provided is a "bounds" action option, 472 which, when applied to particular metric data, may generate statistical upper and lower bounds for the particular metric data, while refraining from further anomaly reporting [Detail Description, paragraph 13; baseline represent upper bound and/or lower bound]).
As to claim 3, Dang-Venkateshwara teaches the method as recited in claim 2, wherein detecting the anomaly based on the analysis of the metric data in view of the baseline for the metric data and the one or more rules for anomaly detection comprises comparing a value from the metric data that is subsequent to the first subset of the metric data to the upper bound and the lower bound (Dang, page 8, paragraph 73 & 82; i.e., [0073] When no specialized metrics configuration rules are present, default anomaly detection actions are used (block 406). However, when specialized metrics configuration rules related to anomaly detection actions are present, the specialized anomaly detection action that is specified for the particular metric data is used; [0082] Another action that may be provided is a "bounds" action option, 472 which, when applied to particular metric data, may generate statistical upper and lower bounds for the particular metric data, while refraining from further anomaly reporting [Detail Description, paragraph 13; baseline represent upper bound and/or lower bound]).
As to claim 4, Dang-Venkateshwara teaches the method as recited in claim 1, wherein the one or more rules for anomaly detection are determined from an offline analysis of historical data related to the metric data (Dang, page 7, paragraph 70; i.e., [0070] The outliers, however, do not necessarily constitute anomalies for the system 300. For example, an event with a probability of 0.01 % per minute will occur about once a week in minute-level data. Accordingly, the anomaly detector 332 tracks the history of these outliers (e.g., in the cache 340) and based upon this history, determines an anomalous score 339 for the statistical outliers (e.g., via the algorithm 342). The anomalous score 339 may provide a representation of a magnitude of deviation between the current timeseries data and the underlying statistical model over multiple measurements of the current time-series data, over a particular time interval, or both).  
As to claim 5, Dang-Venkateshwara teaches the method as recited in claim 1, wherein the context data comprises one or more of: topology information or metadata (Dang, page 7, paragraph 70; i.e., [0070] The anomalous score 339 may be stored in an anomalies data store 344 at the instance 130 and/or may be presented to a client communicatively coupled to the system, for subsequent reporting, client action, or both. Additionally, when the anomaly score is above a determined threshold, the anomaly detector).
As to claim 6, Dang-Venkateshwara teaches the method as recited in claim 1, wherein determining the score for the anomaly based on the analysis comprises determining an extent to which a given value from the metric data departs from the baseline (Dang, page 8, paragraph 82; i.e., [0082] Another action that may be provided is a "bounds" action option, 472 which, when applied to particular metric data, may generate statistical upper and lower bounds for the particular metric data, while refraining from further anomaly reporting [Detail Description, paragraph 13; baseline represent upper bound and/or lower bound]).
As to claim 7, Dang-Venkateshwara teaches the method as recited in claim 6, wherein determining that the notification should be generated based on the score for the anomaly comprises determining that the score for the anomaly exceeds a threshold (Dang, page 8, paragraph 84; i.e., [0084] Another action that may be provided is an "anomaly alerts" action option 476, which, when applied to metric data, generates anomaly alerts for the metric data when generated anomaly scores for the metric data meet or exceed an anomaly score threshold).
As to claim 8, Dang-Venkateshwara teaches the method as recited in claim 1, wherein the notification is displayed together with notifications of one or more related anomalies in the user interface (Dang, page 8, paragraph 85; page 9, paragraph 93; i.e., [0085] This option may be useful for drawing attention to particular anomalies (e.g., high priority anomalies), by proactively providing an alert via a relatively higher-priority user interface (e.g., a graphical user interface (GUI)) than the user interface used by the "anomaly alerts" option. For example, this user interface may generate an incident (e.g., an investigation and/or mitigation task for completion by IT personnel) based upon the IT alert. Ibis may facilitate IT personnel attention to the detected anomaly; [0093] The GUI 600 provides a list of IT alerts, which are escalated alerts that provide an indication of events that may need the attention of IT personnel. The IT alert data that is provided may have some overlap with the anomaly alerts. For example, the number field 602 may provide a unique identifier for the IT alert, the severity field 604 may provide a severity associated with the IT alert, the state field 606 may provide a state of the IT alert).

Claim(s) 9-16 is/are directed to a system claims and they do not teach or further define over the limitations recited in claim(s) 1-8.  Therefore, claim(s) 9-16 is/are also rejected for similar reasons set forth in claim(s) 1-8.
Claim(s) 17-20 is/are directed to a non-transitory claims and they do not teach or further define over the limitations recited in claim(s) 1-4.  Therefore, claim(s) 17-20 is/are also rejected for similar reasons set forth in claim(s) 1-4.

Listing of Relevant Arts
Cho, U.S. Patent/Pub. No. US 20130086243 A1 discloses display the software version.
Masuda, U.S. Patent/Pub. No. US 20010052121 A1 discloses display application version.
Ko, U.S. Patent/Pub. No. US 20150029333 A1 discloses display connection diagram.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449